[a151012209132019prsuform001.jpg]
Exhibit 10.2 MATERION CORPORATION Performance-Based Restricted Stock Units
Agreement WHEREAS, ___________________ (the “Grantee”) is an employee of
Materion Corporation, an Ohio corporation (the “Corporation”), or a Subsidiary;
and WHEREAS, the execution of an agreement in the form hereof (this “Agreement”)
has been authorized by resolution of the Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation that was duly adopted
on ________ __, 2020. NOW, THEREFORE, pursuant to the Materion Corporation 2006
Stock Incentive Plan (As Amended and Restated as of May 3, 2017) (the “Plan”),
and subject to the terms and conditions thereof and the terms and conditions
hereinafter set forth, the Corporation hereby confirms to the Grantee the grant
of (1) a targeted number of _______ performance-based Restricted Stock Units to
be earned, if at all, on the basis of the achievement of the portion of the
Management Objectives measured by ROIC goals during the Performance Period (as
defined below) (the “ROIC PRSUs”), and (2) a targeted number of _______
performance-based Restricted Stock Units to be earned, if at all, on the basis
of the achievement of the portion of the Management Objectives measured by RTSR
goals during the Performance Period (the “RTSR PRSUs” and, together with the
ROIC PRSUs, the “PRSUs”), effective on __________, 20__ (the “Date of Grant”).
Subject to the attainment of the Management Objectives described in Section 3 of
Article II of this Agreement and the Statement of Management Objectives as
approved by the Compensation Committee with respect to the PRSUs on the Date of
Grant (the “Statement of Management Objectives”), the Grantee may earn from 0%
and



--------------------------------------------------------------------------------



 
[a151012209132019prsuform002.jpg]
200% of the ROIC PRSUs and from 0% and 200% of the RTSR PRSUs. The award
evidenced hereby is not a Qualified Performance-Based Award. ARTICLE I
DEFINITIONS All terms used but not defined herein with initial capital letters
that are defined in the Plan shall have the meanings assigned to them in the
Plan, and the following terms, when used herein with initial capital letters,
shall have the following meanings: 1. “Committee Determination Date” means the
date following the end of the Performance Period on which the Committee
determines the level of attainment of the Management Objectives for the
Performance Period. 2. “Management Objectives” means the threshold, target and
maximum goals established by the Committee for the Performance Period with
respect to both ROIC and RTSR as described in the Statement of Management
Objectives. 3. “Performance Period” means the three-year period commencing
January 1, 20__ and ending on December 31, 20__. 4. “Relative Total Shareholder
Return” or “RTSR” has the meaning as set forth in the Statement of Management
Objectives. 5. “Return on Invested Capital” or “ROIC” has the meaning as set
forth in the Statement of Management Objectives.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform003.jpg]
ARTICLE II CERTAIN TERMS OF PRSUs 1. Payment of PRSUs. The PRSUs covered by this
Agreement shall become payable to the Grantee if they become nonforfeitable in
accordance with Sections 3, 4, 5 or 6 of Article II. 2. PRSUs Non-Transferable.
The PRSUs covered by this Agreement and any interest therein may be transferred
or assigned only by will or pursuant to the laws of descent and distribution
prior to payment therefor. 3. Normal Vesting of PRSUs. Subject to the terms and
conditions of Sections 4, 5 and 6 of Article II, the Grantee’s right to receive
Common Shares for the ROIC PRSUs and/or Common Shares for the RTSR PRSUs, as
applicable, shall become nonforfeitable with respect to (a) 0% to 200% of the
ROIC PRSUs on the basis of the achievement of the portion of the Management
Objectives measured by ROIC goals during the Performance Period, and (b) 0% and
200% of the RTSR PRSUs on the basis of the achievement of the portion of the
Management Objectives measured by RTSR goals during the Performance Period, in
each case as set forth in the Statement of Management Objectives. Except as
otherwise provided herein, the Grantee’s right to receive Common Shares for the
ROIC PRSUs and/or Common Shares for the RTSR PRSUs, as applicable, is contingent
upon his or her remaining in the continuous employ of the Company or a
Subsidiary until the end of the Performance Period. 4. Effect of Termination due
to Death or Disability. Notwithstanding the provisions of Section 3 of Article
II, 100% of the PRSUs shall immediately become nonforfeitable and payable at the
time described in Section 8 of Article II if the Grantee dies or becomes
permanently disabled while in the employ of the Corporation or a



--------------------------------------------------------------------------------



 
[a151012209132019prsuform004.jpg]
Subsidiary before the Committee Determination Date. The Grantee shall be
considered to have become permanently disabled if the Grantee has suffered a
permanent disability within the meaning of the long-term disability plan of the
Corporation in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code. 5. Effect of
Termination due to Retirement. Notwithstanding the continuous employment
provision of Section 3 of Article II above, but subject to the provisions of
Section 6 of Article II below, if the Grantee is at the time of such termination
(a) at least age 65 or (b) at least age 55 and has completed at least 10 years
of continuous employment with the Corporation or a Subsidiary, the PRSUs covered
by this Agreement shall continue to be eligible to become nonforfeitable in
accordance with Section 3 of this Article (and payable in accordance with
Section 8 of Article II) as if the Grantee continued to be employed until the
end of the Performance Period. 6. Change in Control. Notwithstanding Sections 3
and 5 of Article II above, the following alternative non-forfeitability
provisions will apply to the PRSUs in the event of a Change in Control occurring
after the Date of Grant and prior to the PRSUs becoming nonforfeitable in
accordance with Section 3 of Article II: (a) Upon the Change in Control, 100% of
the PRSUs shall become nonforfeitable and payable in accordance with Section 8
of Article II, except to the extent that an award meeting the requirements of
Section 6(b) of Article II (a “Replacement Award”) is provided to the Grantee in
accordance with Section 6(b) of Article II to replace or adjust the award of
PRSUs covered by this Agreement (the “Replaced Award”).



--------------------------------------------------------------------------------



 
[a151012209132019prsuform005.jpg]
(b) For purposes of this Agreement, a “Replacement Award” means an award (i) of
the same type (e.g., performance-based restricted stock units) as the Replaced
Award, (ii) that has a value at least equal to the value of the Replaced Award,
(iii) that relates to publicly traded equity securities of the Corporation or
its successor in the Change in Control or another entity that is affiliated with
the Corporation or its successor following the Change in Control, (iv) if the
Grantee holding the Replaced Award is subject to U.S. federal income tax under
the Code, the tax consequences of which to such Grantee under the Code are not
less favorable to such Grantee than the tax consequences of the Replaced Award,
and (v) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
change in control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this Section 6(b) of
Article II are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion. (c) If, upon
receiving a Replacement Award, the Grantee’s employment with the Corporation or
a Subsidiary (or any of their successors) (as applicable, the “Successor”) is
terminated by the Grantee as a Termination for Good Cause or by the Successor
other than as a Termination for Cause, in each case within a period of two years
after the Change in Control, 100% of the Replacement Award will



--------------------------------------------------------------------------------



 
[a151012209132019prsuform006.jpg]
become nonforfeitable and payable in accordance with Section 8 of Article II
with respect to the performance-based restricted stock units covered thereby.
(d) “Termination for Cause” means a termination of Grantee’s employment by the
Successor for “Cause” (as defined in Section 10(f) of Article II). (e)
“Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Successor as a result of the occurrence of any of
the following: (i) a change in the Grantee’s principal location of employment
that is greater than 50 miles from such location as of the date of this
Agreement without the Grantee’s consent; provided, however, that the Grantee
hereby acknowledges that the Grantee may be required to engage in travel in
connection with the performance of the Grantee’s duties hereunder and that such
travel shall not constitute a change in the Grantee’s principal location of
employment for purposes hereof; (ii) a material diminution in the Grantee’s base
compensation; (iii) a change in the Grantee’s position with the Successor
without the Grantee’s consent such that there is a material diminution in the
Grantee’s authority, duties or responsibilities; or (iv) any other action or
inaction that constitutes a material breach by the Successor of the agreement,
if any, under which the Grantee provides services to the Successor or its
subsidiaries. Notwithstanding the foregoing, the Grantee’s termination of
employment with the Successor as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (A) the
Grantee gives the Successor written



--------------------------------------------------------------------------------



 
[a151012209132019prsuform007.jpg]
notice of such occurrence within 90 days of such occurrence and such occurrence
is not cured by the Successor within 30 days of the date on which such written
notice is received by the Successor and (B) the Grantee actually terminates his
or her employment with the Successor prior to the 365th day following such
occurrence. (f) If a Replacement Award is provided, notwithstanding anything in
this Agreement to the contrary, any outstanding PRSUs which at the time of the
Change in Control are not subject to a “substantial risk of forfeiture” (within
the meaning of Section 409A of the Code) will be deemed to be nonforfeitable at
the time of such Change in Control and will be paid as provided for in Section
8(b) of Article II. 7. Forfeiture of PRSUs. The PRSUs shall be forfeited to the
extent they fail to become nonforfeitable as of the Committee Determination Date
and, except as otherwise provided in Sections 4, 5 or 6 of Article II, if the
Grantee ceases to be employed by the Corporation or a Subsidiary at any time
prior to such PRSUs becoming nonforfeitable, or to the extent they are forfeited
as provided in Section 9 of Article II. 8. Form and Time of Payment of PRSUs.
(a) General. Except as otherwise provided for in Section 2 of Article III, and
subject to Section 7 and Section 8(b) of Article II, payment for the PRSUs that
have become nonforfeitable in accordance with Sections 3, 4, 5 or 6 of Article
II shall be made in the form of Common Shares between January 1, 20__ and March
15, 20__. (b) Alternative Payment Events. Notwithstanding Section 8(a) of
Article II, and except as otherwise provided for in Section 2 of Article III, to
the extent that PRSUs have become nonforfeitable, then any issuance of the
Common Shares underlying such PRSUs (or payment of any other form of
consideration into which the



--------------------------------------------------------------------------------



 
[a151012209132019prsuform008.jpg]
Common Shares underlying such PRSUs may have been converted) will be made on an
earlier date as follows: (i) Death. To the extent that PRSUs are nonforfeitable
on the date of Grantee’s death, payment for the PRSUs will be made on the date
of Grantee’s death; (ii) Disability. To the extent that PRSUs are nonforfeitable
on the date the Grantee becomes “disabled” within the meaning of Section
409A(a)(2)(C) of the Code, payment for the PRSUs will be made on the date the
Grantee becomes disabled; (iii) Separation from Service. To the extent that
PRSUs are nonforfeitable on the date of Grantee’s “separation from service”
(determined in accordance with Section 409A of the Code), payment for the PRSUs
will be made on the date of Grantee’s “separation from service”; provided,
however, that if the Grantee on the date of separation from service is a
“specified employee” (within the meaning of Section 409A of the Code determined
using the identification methodology selected by the Company from time to time),
payment for the PRSUs will be made on the tenth day of the seventh month after
the date of Grantee’s separation from service or, if earlier, the date of
Grantee’s death; and (iv) Change of Control. To the extent that PRSUs are
nonforfeitable on the date of a Change in Control, payment for the PRSUs will be
made on the date of the Change of Control; provided, however, that if such
Change in Control would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and the regulations



--------------------------------------------------------------------------------



 
[a151012209132019prsuform009.jpg]
thereunder, and where Section 409A of the Code applies to such distribution,
payment will be made on the date that would have otherwise applied pursuant to
Section 8. 9. Effect of Detrimental Activity. Notwithstanding anything herein to
the contrary (other than Section 11 of Article III), if the Grantee, either
during employment by the Corporation or a Subsidiary or within one year after
termination of such employment, shall engage in any Detrimental Activity (as
defined in Section 10 below) and the Board shall so find, then the Grantee
shall, upon notice of such finding: (a) Forfeit all PRSUs held by the Grantee.
(b) With respect to any PRSUs that became nonforfeitable and were paid pursuant
to this Agreement, return to the Corporation any and all Common Shares that were
paid out under this Agreement that the Grantee has not then disposed of. (c)
With respect to any and all Common Shares subject to the PRSUs covered by this
Agreement that (i) became nonforfeitable and were paid pursuant to this
Agreement within a period of one year prior to the date of the commencement of
such Detrimental Activity and (ii) the Grantee has disposed of, pay to the
Corporation the cash value of such Common Shares on the date the respective
PRSUs were paid. (d) To the extent that such amounts are not paid to the
Corporation, the Corporation may, to the extent permitted by law, set off the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason, except that no such set-off shall be permitted against any amount
that constitutes “deferred compensation” within the meaning of Section 409A of
the Code.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform010.jpg]
10. Definition of Detrimental Activity. For purposes of this Agreement, the term
“Detrimental Activity” shall include: (a) (i) Engaging in any activity in
violation of the section entitled “Competitive Activity; Confidentiality;
Non-solicitation” in the Severance Agreement between the Corporation and the
Grantee, if any such agreement is in effect on the date of this Agreement, or in
violation of any corresponding provision in any other agreement between the
Corporation and the Grantee in effect on the date of this Agreement providing
for the payment of severance compensation; or (ii) If no such severance
agreement is in effect as of the date of this Agreement, or if such severance
agreement does not contain a section corresponding to “Competitive Activity;
Confidentiality; Non- solicitation”: A. Competitive Activity During Employment.
Competing with the Corporation anywhere within the United States during the term
of the Grantee’s employment, including, without limitation: (1) entering into or
engaging in any business which competes with the business of the Corporation;
(2) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation; (3) diverting, enticing or otherwise
taking away any customers, business, patronage or orders of the Corporation or
attempting to do so; or



--------------------------------------------------------------------------------



 
[a151012209132019prsuform011.jpg]
(4) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation. B. Following Termination.
For a period of one year following the Grantee’s termination date: (1) entering
into or engaging in any business which competes with the Corporation’s business
within the Restricted Territory (as hereinafter defined); (2) soliciting
customers, business, patronage or orders for, or selling, any products or
services in competition with, or for any business, wherever located, that
competes with, the Corporation’s business within the Restricted Territory; (3)
diverting, enticing or otherwise taking away any customers, business, patronage
or orders of the Corporation within the Restricted Territory, or attempting to
do so; or (4) promoting or assisting, financially or otherwise, any person,
firm, association, partnership, corporation or other entity engaged in any
business which competes with the Corporation’s business within the Restricted
Territory. For the purposes of Sections 10(a)(ii)(A) and (B) above, inclusive,
but without limitation thereof, the Grantee will be in violation thereof if the
Grantee engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly



--------------------------------------------------------------------------------



 
[a151012209132019prsuform012.jpg]
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Grantee or the
Grantee’s spouse, child or parent owns, directly or indirectly, individually or
in the aggregate, more than five percent (5%) of the outstanding stock. C. The
“Corporation.” For the purposes of this Section 10(a)(ii) of Article II, the
“Corporation” shall include all direct and indirect subsidiaries, parents, and
affiliated, or related companies of the Corporation for which the Grantee worked
or had responsibility at the time of termination of the Grantee’s employment and
at any time during the two-year period prior to such termination. D. The
“Corporation’s business.” For the purposes of this Section 10 of Article II
inclusive, the Corporation’s business is defined to be the integrated production
of high performance advanced engineered materials used in a variety of
electrical, electronic, thermal and structural applications serving the consumer
electronics, industrial components and commercial aerospace, defense and
science, medical, energy, automotive electronics, telecommunications
infrastructure and appliance markets, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Corporation as
the same may be altered, amended, supplemented or otherwise changed from time to
time, or of any



--------------------------------------------------------------------------------



 
[a151012209132019prsuform013.jpg]
other products or services substantially similar to or readily substitutable for
any such described products and services. E. “Restricted Territory.” For the
purposes of Section 10(a)(ii)(B) of Article II, the “Restricted Territory” shall
be defined as and limited to: (1) the geographic area(s) within a one hundred
mile radius of any and all Corporation location(s) in, to, or for which the
Grantee worked, to which the Grantee was assigned or had any responsibility
(either direct or supervisory) at the time of termination of the Grantee’s
employment and at any time during the two-year period prior to such termination;
and (2) all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination. F. “Extension.” If it shall be
judicially determined that the Grantee has violated any of the Grantee’s
obligations under Section 10(a)(ii)(B) of Article II of this Agreement, then the
period applicable to each obligation that the Grantee shall have been determined
to have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform014.jpg]
(b) Non-Solicitation. Except as otherwise provided in Section 10(a)(i) of
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies. (c) Further Covenants. Except as otherwise
provided in Section 10(a)(i) of Article II, Detrimental Activity shall also
include: (i) directly or indirectly, at any time during or after the Grantee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Grantee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Grantee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or



--------------------------------------------------------------------------------



 
[a151012209132019prsuform015.jpg]
maintained in the Grantee’s mind or memory and whether compiled by the
Corporation, and/or the Grantee, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Corporation to maintain the secrecy of such information, that such
information is the sole property of the Corporation and that any retention and
use of such information by the Grantee during the Grantee’s employment with the
Corporation (except in the course of performing the Grantee’s duties and
obligations to the Corporation) or after the termination of the Grantee’s
employment shall constitute a misappropriation of the Corporation’s trade
secrets. (ii) Upon termination of the Grantee’s employment with the Corporation,
for any reason, the Grantee’s failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 10(c)(i) of Article II. (d) Discoveries and Inventions. Except as
otherwise provided in Section 10(a)(i) of Article II, Detrimental Activity shall
also include the failure or refusal of the Grantee to assign to the Corporation,
its successors, assigns or nominees, all of the Grantee’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Grantee
while in the Corporation’s employ, whether in the course of the Grantee’s
employment with the use of the Corporation’s time, material or facilities or
that is in any



--------------------------------------------------------------------------------



 
[a151012209132019prsuform016.jpg]
way within or related to the existing or contemplated scope of the Corporation’s
business. Any discovery, invention or improvement relating to any subject matter
with which the Corporation was concerned during the Grantee’s employment and
made, conceived or suggested by the Grantee, either solely or jointly with
others, within one year following termination of the Grantee’s employment under
this Agreement or any successor agreements shall be irrebuttably presumed to
have been so made, conceived or suggested in the course of such employment with
the use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration. (e) Work Made For Hire. Except as otherwise provided in Section
10(a)(i) of Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will



--------------------------------------------------------------------------------



 
[a151012209132019prsuform017.jpg]
contain all proper copyright notices, e.g., “(creation date) [Corporation Name],
All Rights Reserved,” and will be in condition to be registered or otherwise
placed in compliance with registration or other statutory requirements
throughout the world. (f) Termination for Cause. Except as otherwise provided in
Section 10(a)(i) of Agreement, Detrimental Activity shall also include activity
that results in termination for Cause. For the purposes of this Section 10,
“Cause” shall mean that, the Grantee shall have: (i) been convicted of a
criminal violation involving fraud, embezzlement, theft or violation of federal
antitrust statutes or federal securities laws in connection with his duties or
in the course of his employment with the Corporation or any affiliate of the
Corporation; (ii) committed intentional wrongful damage to property of the
Corporation or any affiliate of the Corporation; or (iii) committed intentional
wrongful disclosure of secret processes or confidential information of the
Corporation or any affiliate of the Corporation; and any such act shall have
been demonstrably and materially harmful to the Corporation. (g) Other Injurious
Conduct. Detrimental Activity shall also include any other conduct or act
determined to be injurious, detrimental or prejudicial to any significant
interest of the Corporation or any subsidiary unless the Grantee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Corporation.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform018.jpg]
(h) Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 10 of Article II of this Agreement are reasonable in the
context of the nature of the Corporation’s business and the competitive injuries
likely to be sustained by the Corporation if the Grantee were to violate such
obligations. The Grantee further acknowledges that this Agreement is made in
consideration of, and is adequately supported by the agreement of the
Corporation to perform its obligations under this Agreement and by other
consideration, which the Grantee acknowledges constitutes good, valuable and
sufficient consideration. (i) Acknowledgement. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents the Grantee from
providing, without prior notice to the Corporation, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity the Grantee is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Exchange Act. 11. Dividend
Equivalents. From and after the Date of Grant and until the earlier of (a) the
time when the PRSUs become nonforfeitable and are paid in accordance with
Sections 3 and 8 of Article II or (b) the time when the Grantee’s right to
receive Common Shares in payment of the PRSUs is forfeited in accordance with
Section 7 of Article II, on the date that the Corporation pays a cash dividend
(if any) to holders of Common Shares generally, the Grantee shall be entitled to
a number of additional whole PRSUs (rounded up or down to the nearest whole
PRSU) determined by dividing (i) the product of (A) the dollar amount of the
cash dividend paid per Common Share on such date and (B) the total number of
PRSUs covered by this



--------------------------------------------------------------------------------



 
[a151012209132019prsuform019.jpg]
Agreement (including dividend equivalents credited with respect thereto)
previously credited to the Grantee as of such date, by (ii) the Market Value per
Share on such date. Such dividend equivalents (if any) shall be subject to the
same terms and conditions and shall be paid or forfeited in the same manner and
at the same time as the PRSUs to which the dividend equivalents were credited.
12. Relation to Severance Agreement. Sections 6 and 8 of Article II shall
supersede the provisions of any severance agreement between the Grantee and the
Corporation in effect on the Date of Grant that provide for earlier vesting or
payment of the PRSUs covered by this Agreement in the event of a Change in
Control. ARTICLE III GENERAL PROVISIONS 1. Compliance with Law. The Corporation
shall make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, notwithstanding any other provision of this
Agreement, the Corporation shall not be obligated to issue any Common Shares
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law. 2. Adjustments. The PRSUs and the number of Common Shares
issuable for each PRSU and the other terms and conditions of the grant evidenced
by this Agreement are subject to adjustment as provided in Section 11 of the
Plan. 3. Withholding Taxes. If the Corporation or any Subsidiary shall be
required to withhold any federal, state, local or foreign tax or other amounts
in connection with any issuance, vesting or payment of Common Shares or other
securities pursuant to this Agreement, the Grantee shall pay the tax or make
arrangements that are satisfactory to the Corporation or such Subsidiary for the
payment thereof. With respect



--------------------------------------------------------------------------------



 
[a151012209132019prsuform020.jpg]
to the PRSUs, the Grantee shall satisfy such withholding obligation by
surrendering to the Corporation or such Subsidiary a portion of the Common
Shares subject to the PRSUs that are covered by this Agreement and the Common
Shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the fair market value per Common Share on the date of
such surrender. In no event shall the fair market value of the Common Shares to
be withheld and delivered pursuant to this Section 3 of Article III to satisfy
applicable withholding taxes exceed the minimum amount required to be withheld,
unless (a) an additional amount can be withheld or delivered, and not result in
adverse accounting or other consequences as reasonably determined by the
Committee (it being understood that the failure of such reasonable determination
to be correct shall not constitute a violation of the terms of the Plan), and
(b) it is permitted by the Committee. 4. Continuous Employment. For purposes of
this Agreement, the continuous employment of the Grantee with the Corporation or
a Subsidiary shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Corporation or a
Subsidiary, by reason of the transfer of his employment among the Corporation
and its Subsidiaries or a leave of absence approved by the Board. 5. No
Employment Contract; Right to Terminate Employment. The grant of the PRSUs
covered by this Agreement to the Grantee is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. The grant of the PRSUs under this Agreement and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by



--------------------------------------------------------------------------------



 
[a151012209132019prsuform021.jpg]
law. Nothing in this Agreement will give the Grantee any right to continue
employment with the Corporation or any Subsidiary, as the case may be, or
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Grantee at any time. 6. Information. Information
about the Grantee and the Grantee’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Corporation and its Subsidiaries
and by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above. 7. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent (provided,
however, that the Grantee’s consent shall not be required to an amendment that
is deemed necessary by the Corporation to comply with Section 409A of the Code
or Section 10D of the Exchange Act). 8. Severability. In the event that one or
more of the provisions of this Agreement shall be invalidated for any reason by
a court of competent jurisdiction, any provision so invalidated shall be deemed
to be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform022.jpg]
9. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio. 10.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. 11. Subject to Clawback Policy.
Notwithstanding anything in this Agreement to the contrary, subject to any
contrary determination by the Committee, the Grantee acknowledges and agrees
that this Agreement and the PRSUs covered by this Agreement are subject to the
terms and provisions of the Corporation’s clawback policy (if any) as may be in
effect from time to time to the extent provided for under such policies,
including specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Shares may be traded) (the “Compensation Recovery Policy”), and that Section 9
of Article II and this Section 11 of Article III shall be deemed superseded by
and subject to the terms and conditions of the Compensation Recovery Policy from
and after the effective date thereof.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform023.jpg]
12. Electronic Delivery. The Corporation may, in its sole discretion, deliver
any documents related to the PRSUs and the Grantee’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation. 13. Acknowledgement. The Grantee
acknowledges that the Grantee (a) has received a copy of the Plan, (b) has had
an opportunity to review the terms of this Agreement and the Plan, (c)
understands the terms and conditions of this Agreement and the Plan and (d)
agrees to such terms and conditions. 14. Successors and Assigns. Without
limiting Section 2 of Article II hereof, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Corporation. 15. Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement. [SIGNATURES ON
NEXT PAGE]



--------------------------------------------------------------------------------



 
[a151012209132019prsuform024.jpg]
The undersigned Grantee hereby accepts the awards covered by this
Performance-Based Restricted Stock Units Agreement on the terms and conditions
set forth herein. Dated: Grantee Executed in the name of and on behalf of the
Corporation at Mayfield Heights, Ohio as of this __ day of __________ 20__.
MATERION CORPORATION By



--------------------------------------------------------------------------------



 
[a151012209132019prsuform025.jpg]
Statement of Management Objectives This Statement of Management Objectives
applies to the performance-based Restricted Stock Units granted to the Grantee
on the Date of Grant and applies with respect to the Performance-Based
Restricted Stock Units Agreement between the Company and the Grantee (the
“Agreement”). Capitalized terms used in the Agreement that are not specifically
defined in this Statement of Management Objectives have the meanings assigned to
them in the Agreement or in the Plan, as applicable. Section 1. Definitions. For
purposes hereof: (a) “Peer Group” means, of a benchmark group of __ entities,
the names of which are attached hereto as Annex A, those entities that remain in
the Peer Group as of the end of the Performance Period after application of the
Peer Group Adjustment Protocol. (b) “Peer Group Adjustment Protocol” means: (i)
if an entity listed in Annex A files for bankruptcy and/or liquidation, is
operating under bankruptcy protection, or is delisted from its primary stock
exchange because it fails to meet the exchange listing requirement, then such
entity will remain in the Peer Group, but RTSR for the Performance Period will
be calculated as if such entity achieved Total Shareholder Return placing it at
the bottom (chronologically, if more than one such entity) of the Peer Group;
(ii) if, by the last day of the Performance Period, an entity listed in Annex A
has been acquired and/or is no longer existing as a public company that is
traded on its primary stock exchange (other than for the reasons as described in
subsection (i) above), then such entity will not remain in the Peer Group and
RTSR for the Performance Period will be calculated as if such entity had never
been a member of the Peer Group; and (iii) except as otherwise described in
subsection (i) and (ii) above, for purposes of this Statement of Management
Objectives, for each of the entities listed in Annex A, such entity shall be
deemed to include any successor to all or substantially all of the primary
business of such entity at end of the Performance Period. (c) “Relative Total
Shareholder Return” or “RTSR” means the percentile rank of the Corporation’s
Total Shareholder Return among the Total Shareholder Returns of all members of
the Peer Group, ranked in descending order, at the end of the Performance
Period. Percentile will be calculated using the Microsoft Excel Percentile
Function method. (d) “Return on Invested Capital” or “ROIC” means the
Corporation’s annual adjusted operating profit before tax divided by the sum of
short- and long- term net debt (minus cash) plus equity. “Equity” excludes the
items within other comprehensive income (namely, pension valuation adjustment,
derivative valuation adjustment and the cumulative translation adjustment). The
measurement of the 20__ ROIC will be the average ROIC for 20__, 20__, and 20__
using the beginning (December 31 of the revious year) and ending (December 31 of
the current year) invested capital.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform026.jpg]
(e) “Total Shareholder Return” means, with respect to each of the Common Shares
and the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average closing stock price for the 30 calendar
days immediately preceding January 1, 20__ on the principal stock exchange on
which the stock then traded and the ending stock price will be based on the
average closing stock price for the 30 calendar days immediately preceding
January 1, 20__ on the principal stock exchange on which the stock then trades.
Section 2. Performance Matrices. From 0% to 200% of the ROIC PRSUs will be
earned based on achievement of the portion of the Management Objectives measured
by ROIC goals during the Performance Period, and from 0% to 200% of the RTSR
PRSUs will be earned based on achievement of the portion of the Management
Objectives measured by RTSR goals during the Performance Period, in each case as
follows: Performance Level Return on Invested Capital ROIC PRSUs Earned Below
Threshold Below __% 0% Threshold __% 50% Target __% 100% Maximum __% or greater
200% Performance Level Relative Total Shareholder Return RTSR PRSUs Earned Below
Threshold Ranked below __th percentile 0% Threshold Ranked at __th percentile
50% Target Ranked at __th percentile 100% Maximum Ranked at or above __th
percentile 200% Section 3. Number of PRSUs Earned. Following the Performance
Period, on the Committee Determination Date, the Committee shall determine
whether and to what extent the goals relating to the Management Objectives have
been satisfied for the Performance Period and shall determine the number of
PRSUs that shall become nonforfeitable hereunder and under the Agreement on the
basis of the following: (a) Below Threshold. If, upon the conclusion of the
Performance Period, (i) ROIC for the Performance Period falls below the
threshold level, as set forth in the Performance Matrices, no ROIC PRSUs shall
become



--------------------------------------------------------------------------------



 
[a151012209132019prsuform027.jpg]
nonforfeitable and (ii) RTSR for the Performance Period falls below the
threshold level, as set forth in the Performance Matrices, no RTSR PRSUs shall
become nonforfeitable. (b) Threshold. If, upon the conclusion of the Performance
Period, (i) ROIC for the Performance Period equals the threshold level, as set
forth in the Performance Matrices, 50% of the ROIC PRSUs (rounded down to the
nearest whole number of ROIC PRSUs) shall become nonforfeitable, and (ii) RTSR
for the Performance Period equals the threshold level, as set forth in the
Performance Matrices, 50% of the RTSR PRSUs (rounded down to the nearest whole
number of RTSR PRSUs) shall become nonforfeitable. (c) Between Threshold and
Target. If, upon the conclusion of the Performance Period, (i) ROIC for the
Performance Period exceeds the threshold level, but is less than the target
level, as set forth in the Performance Matrices, a percentage between 50% and
100% (determined on the basis of straight-line mathematical interpolation) of
the ROIC PRSUs (rounded down to the nearest whole number of ROIC PRSUs) shall
become nonforfeitable, and (ii) RTSR for the Performance Period exceeds the
threshold level, but is less than the target level, as set forth in the
Performance Matrices, a percentage between 50% and 100% (determined on the basis
of straight-line mathematical interpolation) of the RTSR PRSUs (rounded down to
the nearest whole number of RTSR PRSUs) shall become nonforfeitable. (d) Target.
If, upon the conclusion of the Performance Period, (i) ROIC for the Performance
Period equals the target level, as set forth in the Performance Matrices, 100%
of the ROIC PRSUs shall become nonforfeitable, and (ii) RTSR for the Performance
Period equals the target level, as set forth in the Performance Matrices, 100%
of the RTSR PRSUs shall become nonforfeitable. (e) Between Target and Maximum.
If, upon the conclusion of the Performance Period, (i) ROIC for the Performance
Period exceeds the target level, but is less than the maximum level, as set
forth in the Performance Matrices, a percentage between 100% and 200%
(determined on the basis of straight-line mathematical interpolation) of the
ROIC PRSUs (rounded down to the nearest whole number of ROIC PRSUs) shall become
nonforfeitable, and (ii) RTSR for the Performance Period exceeds the target
level, but is less than the maximum level, as set forth in the Performance
Matrices, a percentage between 100% and 200% (determined on the basis of
straight-line mathematical interpolation) of the RTSR PRSUs (rounded down to the
nearest whole number of RTSR PRSUs) shall become nonforfeitable. (f) Equals or
Exceeds Maximum. If, upon the conclusion of the Performance Period, (i) ROIC for
the Performance Period equals or exceeds the maximum level, as set forth in the
Performance Matrices, 200% of the



--------------------------------------------------------------------------------



 
[a151012209132019prsuform028.jpg]
ROIC PRSUs shall become nonforfeitable, and (ii) RTSR for the Performance Period
equals or exceeds the maximum level, as set forth in the Performance Matrices,
200% of the RTSR PRSUs shall become nonforfeitable.



--------------------------------------------------------------------------------



 
[a151012209132019prsuform029.jpg]
Annex A 2020 Peer Group Company Name Ticker Symbol



--------------------------------------------------------------------------------



 
[a151012209132019prsuform030.jpg]
EXHIBIT A MATERION CORPORATION BENEFICIARY DESIGNATIONS In accordance with the
terms and conditions of the Materion Corporation 2006 Stock Incentive Plan (As
Amended and Restated as of May 3, 2017) (the “Plan”), I hereby designate the
person(s) indicated below as my beneficiary(ies) to receive any amounts payable
under said Plan after my death. Name
_________________________________________________________ Address
_________________________________________________________
_______________________________________________________________
_______________________________________________________________ Social Sec. Nos.
of Beneficiary(ies) Relationship(s) Date(s) of Birth In the event that the
above-named beneficiary(ies) predecease(s) me, I hereby designate the following
person as beneficiary(ies); Name
_________________________________________________________ Address
_________________________________________________________
_______________________________________________________________
_______________________________________________________________ Social Sec. Nos.
of Beneficiary(ies) Relationship(s) Date(s) of Birth I hereby expressly revoke
all prior designations of beneficiary(ies), reserve the right to change the
beneficiary(ies) herein designated and agree that the rights of said
beneficiary(ies) shall be subject to the terms of the Plan. In the event that
there is no beneficiary living at the time of my death, I understand that the
amounts payable under the Plan will be paid to my estate Date (Signature) (Print
or type name



--------------------------------------------------------------------------------



 